        Case 5:17-cv-00510-FB-ESC Document 151 Filed 12/30/19 Page 1 of 7




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                   SAN ANTONIO DIVISION

NEIL GILMOUR, III, TRUSTEE FOR             §
THE GRANTOR TRUSTS OF VICTORY              §
PARENT COMPANY, LLC, VICTORY               §
MEDICAL CENTER CRAIG RANCH,                §
LP, VICTORY MEDICAL CENTER                 §
LANDMARK, LP, VICTORY MEDICAL              §
CENTER MID-CITIES, LP, VICTORY             §
MEDICAL CENTER PLANO, LP,                  §
VICTORY MEDICAL CENTER                     §
SOUTHCROSS, LP, VICTORY                    §
SURGICAL HOSPITAL EAST                     §
HOUSTON, LP, AND VICTORY                   §
MEDICAL CENTER BEAUMONT, LP,               §   CIVIL ACTION NO. 5:17-CV-00510-FB
                                           §
         Plaintiffs,                       §
                                           §
v.                                         §
                                           §
AETNA HEALTH INC., AETNA                   §
HEALTH INSURANCE COMPANY,                  §
AND AETNA LIFE INSURANCE                   §
COMPANY,                                   §
                                           §
         Defendants.                       §


     DEFENDANTS’ REPLY TO THE TRUSTEE’S RESPONSE TO DEFENDANTS’
                       MOTION FOR SANCTIONS

OF COUNSEL:                                    JOHN B. SHELY
HUNTON ANDREWS KURTH LLP                       State Bar No. 18215300
                                               600 Travis Street, Suite 4200
M. KATHERINE STRAHAN                           Houston, Texas 77002
State Bar No. 24013584                         Telephone: (713) 220-4105
kstrahan@huntonak.com                          Telecopier: (713) 220-4285
ALLISON A. SJOBERG                             jshely@huntonak.com
State Bar No. 24089622
asjoberg@huntonak.com                     ATTORNEY-IN-CHARGE FOR DEFENDANTS
                                          AETNA HEALTH INC., AETNA HEALTH
                                          INSURANCE COMPANY, AND AETNA LIFE
                                          INSURANCE COMPANY




011168.0268748 HOU 3964973v1
         Case 5:17-cv-00510-FB-ESC Document 151 Filed 12/30/19 Page 2 of 7




                                I.   SUMMARY OF REPLY ARGUMENTS

          Plaintiff’s Response fails to recognize the bases for Aetna’s Motion. Aetna did not

move for sanctions on the merits of its fraud claims, which, incidentally, have not been

rejected by the Fifth Circuit as Plaintiff falsely asserts. Aetna moved for sanctions because

(1) Plaintiff continues to pursue claims against Aetna that lack any evidentiary support, and

(2) Plaintiff and Helms (“Respondents”) are pursuing recovery of billed charges on medical

claims that based on their own admissions are at least tainted by “fraud,”1 “gouging,”2 and

“kickback arrangements,”3 while thwarting Aetna’s attempts to develop that evidence

further. In other words, even if Aetna could not prevail on each element of its fraud claims or

defenses (it can), Respondents’ conduct is still sanctionable on this record.

          Indeed, forcing Aetna to defend this case is conduct to be deterred. Once out of

bankruptcy, Plaintiff sued every major commercial health plan on Victory’s accounts

receivable, apparently hoping that he could extract a settlement before the facts emerged.

Aetna and the self-funded plans it administers (i.e., the funds of employers and their

employees) paid Victory over $52 million for the patients at issue alone, and, in defense of

this suit, Aetna has fought to expose Victory’s business practices with the evidence of fraud

and price gouging now presented, at great expense. Plaintiff has no answer for any of this

evidence, except to say that Hillman’s testimony is inadmissible and, incredibly, that Aetna

is somehow working with the government to intimidate Victory. Plaintiff’s suggestions are

desperate and unfounded (to say the least). He deflects because he has nothing else.


    1
        DKT #122-15, Ex. 21 to Aetna’s Motion (Helms’ allegations about O’Neal’s marketing).
    2
        DKT #122-15, Ex. 20 to Aetna’s Motion (Helms’ email regarding payments to physicians).
    3
        DKT #122-15, Ex. 15 to Aetna’s Motion (Plaintiff’s allegation regarding implant charges).


                                                 -1-
011168.0268748 HOU 3964973v1
        Case 5:17-cv-00510-FB-ESC Document 151 Filed 12/30/19 Page 3 of 7




                                 I.      REPLY ARGUMENTS

A.       Plaintiff’s cases establish the authority to sanction Plaintiff on this record

         1.       Plaintiff must be sanctioned under Rule 11 for pursuing groundless claims

         First, Plaintiff suggests that Aetna is not challenging whether Plaintiff asserted

“factually and legally indefensible claims” under Rule 11. To the contrary, one of the clear

grounds in Aetna’s Motion is that Plaintiff has asserted wholly unsubstantiated claims of

underpayments for which there is no evidentiary support—specifically, claims based on

nothing more than an arbitrary percentage of billed charges “acceptable” to Helms without

any reference to plan terms at all. (Aetna’s Motion, Section III.B.) Aetna further explained

that Plaintiff’s ultimate theory is totally divorced from Plaintiff’s pleading, and there has

been no production of any review of patient accounts to support any reasonable belief in that

claim. This finding alone supports sanctions under Rule 11. See Mercury Air Grp., Inc. v.

Mansour, 237 F.3d 542, 548-49 (5th Cir. 2001) (affirming district court’s award of sanctions

under Rule 11 where, despite investigation, non-movant lacked evidentiary support).

         Far from simply re-urging its summary judgment motion as Plaintiff alleges, Aetna’s

Motion shows how Plaintiff’s filing of meritless claims for underpayments was objectively

unreasonable and/or certainly done for improper purposes. Plaintiff is a sophisticated

financial consultant who has failed to demonstrate, through affidavit or otherwise, any

analysis upon which he relied to bring this suit. Plaintiff’s Response speaks generally about

bankruptcy evaluations but produces nothing specific whatsoever. And in deposition,

Plaintiff testified that he relied upon Helms and his employees to perform an underpayment

analysis, but Plaintiff cannot reasonably rely on them based on the evidence of Victory’s

fraud. Instead of dropping this case when confronted with much of this evidence at his


                                               -2-
011168.0268748 HOU 3964973v1
        Case 5:17-cv-00510-FB-ESC Document 151 Filed 12/30/19 Page 4 of 7




deposition, Plaintiff continues to pursue money from Aetna (the victim) that would go to

Helms, further enabling him to benefit from fraud. Id. at 548 (noting that the imposition of

sanctions is “often a fact-intensive inquiry [] for which the trial court [has] wide discretion”).

         2.       Respondents may be sanctioned for bad faith abuse of the judicial process

         Regarding the Court’s authority to impose sanctions against a party under its inherent

powers, Plaintiff alleges that the Court must make specific findings that the party acted in

bad faith. Aetna’s Motion easily demonstrates that evidence:

               Plaintiff’s Complaint alleged that Aetna’s implant payments did not cover
                Victory’s costs, then Respondents produced a corporate representative who
                knew nothing about those costs paid even to “related entities;”
               Respondents alleged in other pleadings that Victory was defrauded by L2
                Surgical and paid excessive costs for implants—costs for which Respondents
                seek to recover from Aetna while refusing to produce cost information;
               The Trustee used the money he collected from the suit against L2 Surgical to
                sue Aetna and other payers—instead of reimbursing those payers;
               Plaintiff opposes the admissibility of Hillman’s testimony regarding Victory’s
                payments to physicians but Respondents produced a corporate representative
                who knew nothing about Victory’s relationship with those very physicians;
               Respondents are pursuing claims for charges for services that Victory’s CFO
                testified Victory knew were “unessential” for the care of the member;
               Respondents are pursuing charges that include “bogus” payments to O’Neal;
               Respondents are pursuing claims with higher billed charges than originally
                billed to Aetna without telling Aetna because of raising “red flags;”
               Plaintiff’s only response to the findings of six independent experts regarding
                Victory’s fraudulent and unreasonable billing practices is to say they “cherry-
                picked” the records, but Respondents refuse to produce all of the records.

         Even after Aetna served its Motion for Sanctions in early October, this suit persists.

While fraud is typically a fact issue for trial, the Court can—and should—find bad faith on

this record. See Chambers v. NASCO, Inc., 501 U.S. 32, 50-51 (1991) (finding that district

court acted within its discretion in awarding sanctions in the form of attorneys’ fees for

conduct occurring throughout the litigation under its inherent powers).



                                               -3-
011168.0268748 HOU 3964973v1
         Case 5:17-cv-00510-FB-ESC Document 151 Filed 12/30/19 Page 5 of 7




B.       The Fifth Circuit has not rejected Aetna’s fraud arguments4

         Unable to address the evidence, Plaintiff’s primary defense to the Motion is based on

a false description of Fifth Circuit authority regarding allegations of physician kickbacks.

Plaintiff incorrectly says (and reiterates throughout his Response) that the Fifth Circuit has

“already heard Aetna’s arguments about the fraudulent kick-back scheme and held the theory

as incapable of establishing fraud” in North Cypress v. Aetna, 898 F.3d 461 (5th Cir. 2018).

Unbelievably, in defending a sanctions motion, Plaintiff misrepresents North Cypress.

         First, the Fifth Circuit addressed the merits of only one fraud theory—waiver of

patient fees—finding that the evidence negated reasonable reliance. Both the allegations of

fee-waiver (there, a “prompt pay discount”) and the pre-suit information provided to Aetna in

that case were completely different than the evidence here. For example, albeit disputed, the

Fifth Circuit found that the hospital had repeatedly told Aetna about its prompt-pay discount

program. Id. at 470-72. There is no such allegation (much less evidence) of disclosure of

Victory’s fee-waiver practices to Aetna here. The facts are not even remotely similar.

         Second, regarding allegations of physician kickbacks, the Fifth Circuit considered

only whether the district court abused its discretion in excluding evidence of physician

compensation for referrals based on the pleaded fraud theory, namely, fee-waiver. Id. at 477.

The kickback schemes discovered in the litigation (which are not the same here) were the

subject of a proposed amended pleading, and the Fifth Circuit upheld the district court’s

denial of leave to amend the pleadings to add these schemes because they were already the

     4
       Ironically, Plaintiff asks the Court to focus on North Cypress, which is easily
distinguishable, yet runs in the other direction from the Forest Park case—which included the
same players and kickback schemes as the case here.




                                              -4-
011168.0268748 HOU 3964973v1
        Case 5:17-cv-00510-FB-ESC Document 151 Filed 12/30/19 Page 6 of 7




subject of another, currently pending lawsuit. Id. at 479. There are no procedural similarities

here as Aetna’s counterclaim (¶11) includes allegations of kickbacks. But, regardless, the

Fifth Circuit did not “reject” any fraud theory as a matter of law, and certainly not those here.

         Plaintiff also asserts, falsely, that “[c]ounsel for Aetna has [] unsuccessfully employed

this very sanctions motion strategy before while representing a different insurer,” citing

Connecticut Gen. Life Ins. Co. v. Humble Surgical Hosp., LLC, 878 F.3d 478 (5th Cir. 2017).

Resp., p. 7. There was no Rule 11 motion for sanctions in that case. While the same district

court judge dismissed Cigna’s fraud claims and excluded evidence of kickbacks, the Fifth

Circuit reversed and remanded Cigna’s claim to determine whether the hospital

affirmatively misrepresented its actual charges by overbilling Cigna. Id. at 487-88. Notably,

another district court found that Aetna was entitled to over $12 million in damages based on

this same hospital’s physician kickback scheme.5

         Plaintiff’s efforts to turn this on Aetna do not work. Neither North Cypress nor

Humble provides any justification for Plaintiff suing Aetna to recover more money on

charges that include “fraudulent” implant and marketing costs based on Victory’s own

admissions. That is bad faith in a nutshell. And, if anything, North Cypress illustrates that

Plaintiff’s claims lack merit since the Fifth Circuit upheld the judgment in Aetna’s favor on

North Cypress’ ERISA claims, stating that it “had access to every plan at issue, but it has not

identified a single claim where Aetna underpaid it under the terms of those plans.” North

Cypress, 898 F.3d at 482. The same is true here. Aetna is entitled to an award of its

attorneys’ fees and expenses incurred in this case as sanctions for Respondents’ conduct.

    5
     Aetna Life Ins. Co. v. Humble Surgical Hosp., No. H-12-1206, 2016 WL 7496743, at *2
(S.D. Tex. Dec. 31, 2016).


                                                -5-
011168.0268748 HOU 3964973v1
        Case 5:17-cv-00510-FB-ESC Document 151 Filed 12/30/19 Page 7 of 7




                                            Respectfully submitted,
OF COUNSEL:
HUNTON ANDREWS KURTH LLP                    By: /s/ John B. Shely
                                            JOHN B. SHELY
M. KATHERINE STRAHAN                        Texas Bar No. 18215300
Texas Bar No. 24013584                      HUNTON ANDREWS KURTH LLP
kstrahan@huntonak.com                       600 Travis, Suite 4200
ALLISON A. SJOBERG                          Houston, Texas 77002
State Bar No. 24089622                      Telephone: (713) 220-4105
asjoberg@huntonak.com                       Facsimile: (713) 220-4285
                                            jshely@huntonak.com

                                            ATTORNEY-IN-CHARGE FOR
                                            DEFENDANTS AETNA HEALTH INC.,
                                            AETNA HEALTH INSURANCE
                                            COMPANY, AND AETNA LIFE
                                            INSURANCE COMPANY


                               CERTIFICATE OF SERVICE

       I hereby certify that on December 30, 2019, I electronically filed the foregoing
document with the Clerk of Court for the U.S. District Court, Western District of Texas,
using the CM/ECF system. The electronic case filing system sent a “Notice of Electronic
Filing” to the following attorneys of record who are known “Filing Users:”

         Jennifer Rudenick Ecklund
         Jennifer.Ecklund@tklaw.com
         Andrew Cookingham
         Andrew.Cookingham@tklaw.com
         Reed C. Randel
         Reed.Randel@tklaw.com

         Michael J. Wynne
         mwynne@gcfirm.com

         Alistair B. Dawson
         adawson@beckredden.com

                                        /s/ John B. Shely
                                        John B. Shely




                                          -6-
011168.0268748 HOU 3964973v1
